UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1810


HONG TANG,

                    Plaintiff - Appellant,

             v.

THE UNIVERSITY OF BALTIMORE; KURT L. SCHMOKE; JOSEPH S.
WOOD; DARLENE BRANNIGAN SMITH; KATHLEEN ANDERSON;
CHRISTY LEE KOONTZ; PATRIA DE LANCER JULNES,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:18-cv-02200-JKB)


Submitted: December 15, 2020                                      Decided: January 5, 2021


Before WYNN, FLOYD, and RICHARDSON, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Hong Tang, Appellant Pro Se. Lillian Lane Reynolds, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hong Tang filed a complaint against the University of Baltimore and various of its

employees. On December 21, 2018, the district court granted the Defendants’ motion to

dismiss. On appeal, we determined that the district court lacked subject matter and/or

personal jurisdiction to consider the Defendants’ arguments as to the merits of the

complaint. Thus, we modified the district court’s order to show that the dismissal was

based on jurisdictional grounds and was without prejudice and affirmed as modified.

Tang v. Univ. of Baltimore, 782 F. App’x 254 (4th Cir. 2019), cert. denied, 140 S. Ct. 2765

(2020). On June 19, 2020, Tang filed a Fed. R. Civ. P. 60(b) motion in the district court.

On June 24, the district court returned Tang’s motion without filing it, noting that the case

was closed on December 21, 2018. Because the motion was returned and not filed, only

the first page of the motion was retained in the record. Tang now appeals.

       We review a district court’s decision to strike a pleading for abuse of discretion.

United States v. Ancient Coin Collectors, 899 F.3d 295, 312 (4th Cir. 2018). Here, the

district court struck the motion because the case was closed in 2018. However, a Rule

60(b) motion must be filed, by definition, after the entry of the district court’s final order.

Accordingly, we find that the administrative closing of the case was not a sufficient reason

for refusing to file Tang’s motion for reconsideration. As such, we conclude that the

district court abused its discretion.

       Therefore, without expressing an opinion on the merits of Tang’s motion, we vacate

the district court’s order and remand for filing and consideration of the motion. We

dispense with oral argument because the facts and legal contentions are adequately

                                              2
presented in the materials before this court and argument would not aid the decisional

process.

                                                        VACATED AND REMANDED




                                          3